Citation Nr: 1308268	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-40 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  He died in December 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the appellant's claim of entitlement to non-service-connected burial benefits.  The appellant disagreed with this decision in February 2010.  She perfected a timely appeal in October 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant contends that she is entitled to non-service-connected burial benefits.  Unfortunately, after reviewing the record evidence currently associated with the temporary file (or eFolder) that the RO sent to the Board when it certified this claim for appellate review in June 2011, the Board finds that additional development is necessary before this claim can be adjudicated.  

The Board notes initially that, although it appears that the RO cited the appropriate regulation (in this case, 38 C.F.R. § 3.1600) when it denied the appellant's claim in January 2010, the records in this case are incomplete and, as such, appellate review cannot proceed.  See 38 C.F.R. § 3.1600 (2012).  For example, the RO determined in the currently appealed administrative decision issued in January 2010 that the Veteran was not in receipt of nor entitled to VA disability compensation or pension at his date of death and he did not have a claim pending on the date of his death which would have resulted in entitlement to VA disability compensation or pension.  There are no records currently associated with the temporary file (or eFolder) that the RO sent to the Board when it certified this claim for appellate review in June 2011, however, which support a finding that the Veteran was not in receipt of nor entitled to VA disability compensation or pension at his date of death and he did not have a claim pending on the date of his death which would have resulted in entitlement to VA disability compensation or pension.  No claims file was forwarded to the Board for appellate review.  The Board cannot determine whether the Veteran was in receipt of or entitled to VA disability compensation or pension at his date of death or whether he did not have a claim pending on the date of his death which would have resulted in entitlement to VA disability compensation or pension without any evidence.  It is not clear from a review of the temporary file (or eFolder) that the RO sent to the Board when it certified this claim for appellate review in June 2011 whether the Veteran's original claims file exists or if it will have to be rebuilt.  Thus, the appellant's claim must be remanded in order for the RO/AMC to attempt to obtain the Veteran's original or rebuilt claims file.

The RO also determined in the currently appealed January 2010 administrative decision that, at the time of his death, the Veteran was not hospitalized by VA nor traveling under proper authority and at VA expense for the purpose of examination, treatment, or care.  Again, it is not clear from a review of the temporary file (or eFolder) that the RO sent to the Board when it certified this claim for appellate review in June 2011 what evidence supported this finding.  In her February 2010 Notice of Disagreement, the appellant asserted that, on the date of his death, the Veteran "was bleeding profusely from the mouth and trach[ea].  I had to call 911 and the nearest hospital was Kimbal Med[ical] Center."  She also contended that the nearest VA Medical Center (VAMC) was in East Orange, New Jersey, "which is over 1 hour away" and the Veteran could not have been transported there due to his condition when she called 911 on the date of his death.  A VA Form 21-0820 included in the temporary file (or eFolder) that the RO sent to the Board when it certified this claim for appellate review in June 2011 indicates that RO personnel contacted the VAMC in East Orange, New Jersey, on January 7, 2011, and were informed that the Veteran "was transported by VA to other facilities during his inpatient treatment but that we were not paying transportation costs during his extended care."  

The appellant's February 2010 Notice of Disagreement indicates that there are terminal medical records for the Veteran that need to be obtained before appellate review can proceed.  No attempt was made to obtain the Veteran's terminal medical records or any information regarding his final hospitalization other than a single telephone call to the VAMC in East Orange, New Jersey, in January 2011.  A review of the record of this telephone call (the January 2011 VA Form 21-0820) also suggests that there are potentially relevant VA treatment records that need to be obtained by the RO/AMC before appellate review can proceed.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the RO/AMC should attempt to obtain the Veteran's VA treatment records from the VAMC in East Orange, New Jersey, and his terminal medical records.

The Board finally notes that the location of the Veteran's death, his legal name, and the dates of his active service are not clear from a review of the temporary file (or eFolder) that the RO sent to the Board when it certified this claim for appellate review in June 2011.  A review of the death certificate submitted by the appellant when she filed her claim in December 2009 shows that the place of the Veteran's death (i.e., at home, in a nursing home, or at a hospital) is not listed on this form.  Although the appellant identified the Veteran as "Francis J. Sloboda," and provided a death certificate for Francis J. Sloboda when she filed her claim in December 2009, the Veteran subsequently was identified by the RO in its January 2010 administrative decision as "F R Sloboda" and as "Francis R. Sloboda" in the August 2010 Statement of the Case (SOC).  The appellant also identified the Veteran as "Francis Rudolph Sloboda" in her February 2010 Notice of Disagreement and as "Francis R. Sloboda" in her October 2010 VA Form 9 (substantive appeal).  The Board also notes that, although RO personnel cited to the Veteran's DD Form 214 in the August 2010 SOC, no DD Form 214 was included in the temporary file (or eFolder) that the RO sent to the Board when it certified this claim for appellate review in June 2011.  Given the foregoing, the Board finds that, on remand, the RO/AMC should: (a) confirm the location of the Veteran's death (i.e., at home, in a nursing home, or in a hospital); (b) clarify the Veteran's legal name; and (c) confirm his dates of service and/or locate his DD Form 214 and associate this record with his original or rebuilt claims file.

The Board concludes that appellate review has been frustrated in this case.  The Board emphasizes that it cannot adjudicate this claim based on the current record evidence without further development.  And any Board decision based on the very limited evidence in the temporary file (or eFolder) that the RO sent to the Board when it certified this claim for appellate review in June 2011 would be unlikely to survive judicial review.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a one-time search of the RO's files to attempt to locate the Veteran's original claims file.  Document all efforts to obtain the Veteran's original claims file.  If the Veteran's original claims file cannot be located following a one-time search of the RO's files or if it has been lost, then it must be rebuilt.  The temporary file sent to the Board when this claim was certified for appellate review in June 2011 should be included in the Veteran's original or rebuilt claims file.

2.  Contact the appellant and ask her to identify all VA and non-VA clinicians who treated the Veteran in the months prior to his death and on the date of his death.  Ask the appellant to provide the Veteran's full legal name and the location (i.e., at home, in a nursing home, or in a hospital) where he died.  Obtain all VA treatment records for the Veteran, to include any records from the VA Medical Center in East Orange, New Jersey.  Once signed releases are received from the appellant, obtain all private treatment records for the Veteran which have not been obtained already, to include his terminal medical records.  A copy of all records obtained, to include a negative reply, should be included in the Veteran's original or rebuilt claims file.

3.  Contact the appropriate Federal records repository and request information concerning the Veteran's dates of active service, to include a copy of his DD Form 214, if available.  A copy of any request(s) for this information, and any reply, to include any records obtained or a negative reply, should be included in the Veteran's original or rebuilt claims file.

4.  Obtain information from an appropriate system of records maintained by VA which shows that the Veteran was not in receipt of nor entitled to VA disability compensation or pension at his date of death and he did not have a claim pending on the date of his death which would have resulted in entitlement to VA disability compensation or pension.  A copy of any information obtained should be included in the Veteran's original or rebuilt claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the appellant's claim.  If the determination remains unfavorable to the appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the appellant and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

							(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

